Citation Nr: 1647331	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-27 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from March 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss disability. 

2. The weight of the evidence is against finding a nexus between the Veteran's in-service noise exposure and his current tinnitus disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

 

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Bilateral Hearing Loss

First and foremost, the Veteran must have a current hearing loss disability for VA purposes. Based on the below test results, the Veteran does satisfy element (1) of service connection for bilateral hearing loss.  

On the authorized audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
55
65
LEFT
25
25
55
60
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 in the left ear. 

The Board notes that noise exposure has also been conceded by the Board. Therefore, element (2) is met. 

The Veteran testified that he was exposed to noise in service in rifle training. Additionally, he lived in barracks near loud airplane noise. Finally, he worked in base publications and would be around six noisy printing machines without hearing protection. He did not indicate a specific onset time of his disability but noted that it had gotten progressively worse throughout the years. 

The weight of the evidence, however, is against finding a nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss. The Veteran had a normal "whispers" test in March 1960 at enlistment and in September 1963 at separation. The Veteran reported to the examiner that his hearing loss began around 1987. The June 2011 VA examiner opined that it was less likely than not that the Veteran's current hearing loss disability was related to in-service noise exposure. The examiner noted that the enlistment and separation whispered voice tests were normal but this test is insensitive to high frequency hearing loss which is typical of noise induced hearing loss. The examiner concludes that because hearing tests using calibrated audiometrics were not available at separation or following military service that association of a cause (military occupational presbycusis) cannot be established. The examiner noted the Veteran's extensive history of occupational noise exposure as a railroad conductor, his age and delayed onset of hearing loss as reasons for being unable to opine on a nexus between the Veteran's in-service noise exposure and current hearing loss. The examiner further noted that based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss there was no reasonable basis for delayed onset hearing loss. This evidence weighs against the Veteran's contention that his hearing loss is related to service. Based on the above, the claim must be denied because element (3) cannot be established. 

Presumptive service connection for bilateral hearing loss as a "chronic disease" is not warranted as there is no documentation of hearing loss from within one year of the Veteran's 1963 discharge.  As for a continuity of symptomatology between the hearing loss and service, hearing loss was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

B. Tinnitus 

The Veteran is competent to report a current tinnitus disability. Therefore, element (1) has been met. Furthermore, in-service noise exposure has been conceded and therefore element (2) has been met. 

The Veteran testified that he began to hear "crickets" in his ears. He noted to the VA examiner that this began around 1987. The VA examiner opined that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident. Therefore the VA examiner opined that it was less likely than not that the Veteran's tinnitus disability was related to in-service noise exposure. This opinion is more persuasive than the Veteran's lay opinion that tinnitus is related to military noise exposure.  Therefore, element (3) cannot be established. 

Presumptive service connection for tinnitus as a "chronic disease" is not warranted as there is no documentation of tinnitus from within one year of the Veteran's 1963 discharge.  As for a continuity of symptomatology between the tinnitus and service, tinnitus loss was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    


II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a November 2010 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an examination that properly documented his conditions. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


